PER CURIAM.
This cause having been orally argued before the Court, the briefs and record on appeal having been read and given full consideration, and appellants having failed to demonstrate reversible error, the judgment of the lower court hereby appealed is affirmed. See Lawley v. Town of Golfview (Fla.App.1965), 174 So.2d 767; Burritt v. Harris (Fla.1965) 172 So.2d 820; Forde v. City of Miami Beach (1941), 146 Fla. 676, 1 So.2d 642.
WIGGINTON, C. J., and CARROLL, DONALD K., and RAWLS, JJ., concur.